DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered. Amendments to the current set of claims include “a heat transfer loop” to independent Claim 1, and incorporation of previous dependent Claims 8 & 10 with the limitations of previous Claim 1 to form new independent Claim 106.   These limitations were indicated allowable in the previous Action mailed July 2, 2021.
The Examiner indicates in the current Action that new objections and 112 rejections have been made to correct any outstanding issues.
Claim Objections
Claim 9 is objected to because of the following informalities:  the limitation “the at least portion of the reactor effluent” on line 2 could be rewritten as “the at least a portion of the reactor effluent” or “the at least the portion of the reactor effluent” for better grammar.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  the limitation “the at least portion of the reactor effluent” on lines 1-2 could be rewritten as “the at least a portion of the reactor effluent” or “the at least the portion of the reactor effluent” for better grammar.  Appropriate correction is required.
Claim 103 is objected to because of the following informalities:  the limitation “the reactor” on line 2 could be rewritten as “the supercritical reactor” to better reflect the earlier recitation of this limitation in Claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 105 & 114 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Claims 105 & 114, the limitation “a heat transfer loop configured to transfer heat from the supercritical reactor to the gas expander” appears to be new matter based on how it is phrased.  The Examiner finds that the closest support to this added limitation appears to be in Figure 11, which shows a heat transfer loop between the expander 712 and heat exchanger 724, which is just downstream of the supercritical reactor 708.   The 
Additionally, for Claim 105, the Examiner notes that having two different ‘heat transfer loops’ based on the system of Figure 11 does not appear to be supported because independent Claim 1 already discloses a different ‘heat transfer loop’ between the ‘compressor and expander’.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 7, 8, 103, 105, 106, 107, 109, 112, and their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the compressed oxidant stream” on line 4.  There is insufficient antecedent basis for this limitation.  Alternatively, it is not clear if this limitation is the same limitation as “an oxidant stream” as on line 2, or not.
Claim 7 recites the limitation “the heated pressurized gas phase reactor effluent stream” on line 2.  There is insufficient antecedent basis for this limitation.  Alternatively, 
Claim 8 recites the limitation “the supercritical waste stream” on line 4.  There is insufficient antecedent basis for this limitation.  Alternatively, it is not clear if this limitation is the same limitation as “an aqueous supercritical waste feed stream” or not.
Claim 103 recites the limitation “waste solids” on line 1.  It is not clear if this limitation is the same limitation as “waste solids” as on line 3 of Claim 1, or if this is a different “waste solids” limitation.
Claim 105 recites the limitation “a heat transfer loop” on line 1.  It is not clear if this limitation is the same limitation as “a heat transfer loop” as on line 6 of Claim 1, or if this is a different “heat transfer loop”.  Examiner interprets them to be different.
Claim 106 recites the limitation “the compressed oxidant stream” on line 4.  There is insufficient antecedent basis for this limitation.  Alternatively, it is not clear if this limitation is the same limitation as “an oxidant stream” as on line 2, or not.
Claim 106 recites the limitation “the pressurized gas reactor effluent stream” on line 9.  It is not clear if this limitation is the same as the “pressurized gas phase reactor effluent stream” as on lines 7 or 12 of the claim, or not.
Claim 106 recites the limitation “a supercritical waste stream” on line 10.  It is not clear if this limitation is supposed to be the same as “an aqueous supercritical waste feed stream” as on line 4 of the claim, or if this is supposed to be a different supercritical waste stream.
Claim 107 recites the limitation “the heated pressurized gas phase reactor effluent stream” on line 2.  There is insufficient antecedent basis for this limitation.  Alternatively, 
Claim 109 recites the limitation “the at least portion of the reactor effluent” as on line 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 110 recites the limitation “the at least portion of the reactor effluent” as on line 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 112 recites the limitation “waste solids” on line 1.  It is not clear if this limitation is the same limitation as “waste solids” as on line 3 of Claim 106, or if this is a different “waste solids” limitation.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the Examiner indicates that newly amended Claim 1, which now includes the subject matter of previous dependent Claim 4, now cancelled, is allowable because the closest prior art including Modell and Bond do not disclose ‘a heat transfer loop between the compressor and the gas expander” as claimed in Claim 1.  Furthermore, the Examiner indicates that new independent Claim 106, which includes the subject matter of previous dependent Claim 8, is allowable because the closest prior art including Modell and Bond do not disclose “a heat exchanger configured to exchange heat between the reactor effluent and the pressurized gas phase reactor effluent stream to heat the pressurized gas phase reactor effluent stream” as claimed in Claim 106.  
Thus, the Examiner indicates that Claims 1, 3, 5-13, & 103-114 would be allowable once the claim objection and 112 rejection issues as indicated above are resolved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779